Case 1:20-cv-24342-RNS Document 24-2 Entered on FLSD Docket 03/08/2021 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                     Case No. 1:20-cv-24342-RNS



    PAYRANGE, INC.                                   )
                                                     )
                   Plaintiff,                        )
                                                     )
    v.                                               )
                                                     )
    KIOSOFT TECHNOLOGIES, LLC and                    )
    TECHTREX, INC.,                                  )
                                                     )
                   Defendants.                       )
                                                     )
                                                     )


                      ORDER GRANTING MOTION TO APPEAR
             PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
            ELECTRONICALLY RECEIVE NOTICE OF ELECTRONIC FILINGS
                         REGARDING BRYON WASSERMAN

          THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice for

   Bryon Wasserman, Consent to Designation, and Request to Electronically Receive Notices of

   Electronic Filing (the “Motion”), pursuant to the Local Rule 4(b) of the Special Rules Governing

   the Admission and Practice of Attorneys of the United States District Court for the Southern

   District of Florida, and pursuant to Rule 2B of the CM/ECF Administrative Procedures. This

   Court having considered the motion and all other relevant factors, it is hereby

          ORDERED and ADJUDGED that:

          The Motion is GRANTED. Bryon Wasserman may appear and participate in this action

   for purposes of appearance as co-counsel on behalf of Defendants KioSoft Technologies, LLC and

   TechTrex, Inc. in the above-styled case only. The Clerk shall provide electronic notification of all
Case 1:20-cv-24342-RNS Document 24-2 Entered on FLSD Docket 03/08/2021 Page 2 of 2




   electronic filings to Bryon Wasserman at Bryon.Wasserman@icemiller.com.

          DONE AND ORDERED in Chambers at Miami County, Florida this ____ day of

   ______________, 2021.

                                                __________________________________
                                                ROBERT N. SCOLA, JR.
                                                United States Judge

   Copies furnished to: All Counsel of Record




                                                  2
